tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed uil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number ulls legend b state d date c organization d dollar amount e dollar amount x individual dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on d as a nonprofit under b law your articles of incorporation state that you are organized exclusively for charitable purposes within the meaning of sec_501 of the code including for such purposes the making of distributions to organizations that also qualify as sec_501 organizations your articles also state that you provide monthly educational workshops to teach your clients on how to save their homes and credit history and provide loss mitigation options including but not limited to loan modifications short payoff refinances repayments plans and special forbearance you initially had four board members but due to the time and lack of funds you are now down to one board member x your founder and president you state you were initially registered as an s-corporation and you submitted materials outlining your history in that letter x would only have interest in ownership of you the company is minority owned and operated you have not held any board meetings for last three years of your time is spent providing mortgage foreclosure counseling and loss mitigation services to homeowners in trouble with their mortgages as a u s department of housing and urban development hud or c certified counseling agency you aim to help homeowners stay in their homes educate them and avoid foreclosure you will also provide loan counseling in the form of workouts and modification and loan servicing for refinancing of potential foreclosures since your inception you have provided many homeowners with these services you do not have any income or asset limitation on who qualifies stating everyone who is a homeowner may receive guidance activities consist of housing and financial seminars workshops and classes to the public the rest of your time consists of wellness food and job aid programs to needy people of your foreclosure counseling starts with a phone consultation to gauge a potential client's eligibility gather their personal and mortgage information and schedule a one-on-one in person appointment you then conduct an interview and a budget analysis to determine ability to maintain their home you have not performed any foreclosure counseling and have no forms or materials regarding your counseling service for mortgage mitigation clients you collect further information including tax returns bank statements and bills and provide a complete financial analysis and property value report you prepare and present a mortgage modification package to lenders negotiating lower mortgage payments with the lenders and providing the modification agreement to the clients you contact mortgage modification clients either by email or phone weekly as well as telephoning lenders to ensure there are no outstanding documents needed and to update the status of the modification to the clients you are involved with your clients for months after the approval of the mortgage modification by keeping a track of the clients’ payments conducting mandatory quarterly seminars and holding a open forum your educational seminars and forums consist of explain how you carry out the mandatory seminars nor did you provide any seminar schedule or copies of the materials you will use these classes would be open to the public and free however you have conducted none of these and have none scheduled you do not charge fees to your clients however you charge a d dollars fee per file to lenders for your fee-for-fee services you plan on serving at least clients per month foreclosure counseling you did not you will not advertise your services due to limited funding relying on word of mouth you indicated that when you open your doors you will provide services to friends and family as payment for referrals to help people become familiar with what you offer you plan on support from grants member partner fees and service fees regarding member fees you stated in return they would receive additional services but not what additional services further partners would benefit as you help them streamline their process of mediation between them and their customers with modifications forbearance foreclosures etc regarding services fees you intend on contracting with loss mitigation departments of banks to offer services as reasonable fees - the fee for fee service mentioned above you also presented details for fundraising including benefit concerts and vendor markets given your statements on operations and income these were planned but did not occur your main expenses include compensation occupancy and professional fees you have projected compensation_for x of e dollars your budget shows you will pay additional officer s compensation totaling at least dollar_figure operations rising to at least dollar_figure will depend on volunteer workers for first months of your operation when questioned about your professional fees you stated this was to contract housing and real_estate professionals to teach and conduct your counseling and educational_services throughout the year no further details were provided as to any facility in your second year however you have stated you for the first year of law sec_501 of the code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a non-profit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit with films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization neither charged fees for counseling services nor prorated their services the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revrul_76_441 1976_2_cb_147 presents two situations concerning school operations in the first scenario a nonprofit school succeeded to the assets of a for-profit school while the former owners were employed in the new school the board_of directors was completely different the ruling concludes that the transfer did not serve private interests part of that conclusion was based on the independence of the board in the second scenario the for-profit school converted to a nonprofit school the former owners became the new school's directors the former owners new directors benefited financially from the conversion the ruling concludes that private interests were served revproc_86_43 1986_2_cb_729 describes the methodology test the service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1_501_c_3_-1 is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows t he approach used in the organization's presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation revproc_2012_9 r b provides that exempt status may be recognized in advance of the organization’s operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama was an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agencies’ primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above in 82_tc_215 an organization was formed to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code in 58_f3d_401 the court affirmed the judgment of the trial_court that the organization was not entitled to tax-exempt status as a corporation operated exclusively for charitable purposes within the meaning of sec_501 of the code the court found that the organization’s substantial purpose of helping a for-profit business take advantage of its tax-exempt status was a nonexempt purpose even if it had the effect of making housing more affordable in kj's fund raisers inc v commissioner t c memo aff'd aftr 2d the tax_court found that gaming organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders kristine hurd and james gould were the sole owners of a bar kj's place the organization through the owners and employees of kj's place sold lottery tickets exclusively at kj's place during regular business hours while in kj's place the lottery ticket purchasers were sold beverages the initial directors were hurd gould and a related individual the initial board was replaced several times until hurd and gould were no longer on the board at all times hurd and gould were the organization's officers salaries had been paid to hurd and gould and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid this strongly suggests that hurd and gould are free to set policy for their own benefit without objection from the board 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for c purposes as more than an insubstantial part of your activities are not in furtherance of an exempt_purpose you fail to meet the operational_test and do not qualify for exemption under c operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes as specified in sec_501 of the code and sec_1 c - c of the regulations under the operational_test the purpose towards which an organization's activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization's right to be classified as a sec_501 organization you are distinguishable from the organizations in consumer credit counseling service of alabama above and revrul_69_441 by the methodology you use to conduct your counseling activities you do not offer counseling that structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you are only providing a service when you assess and analyze a homeowner's financial situation or prepare paper work to negotiate with lenders for lower mortgage payments such work does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process see revproc_86_43 above you conduct mandatory quarterly seminars and a open forum as part of your counseling however you did not provide further explanation or detail how you actually carry out these seminars you also failed to provide a seminar schedule or identify seminar materials denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met see la verdad v commissioner and section dollar_figure of revproc_2012_9 above you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations you are not operated exclusively for charitable purposes you failed to show that your activity is charitable since you do not limit your services providing mitigation and counseling services to those with mortgage problems does not provide the relief of the poor and distressed or of the underprivileged see sec_1_501_c_3_-1 of the regulations the individuals who are eligible for a modification or other forms of mortgage assistance include all income levels thus you are unlike the organizations described in revrul_69_441 above which aided low-income individuals and families who have financial problems and therefore relieved the poor and distressed you have a substantial non-exempt purpose you operate for the substantial commercial purpose of providing foreclosure counseling to the public see 326_us_279 in which the supreme court held that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes your foreclosure counseling is no different from those of a commercial mortgage mitigation company you do not charge your clients instead you intend to negotiate contract fees with entities such as banks the court in american institute for economic research v united_states above held that an educational_organization was not entitled to the exemption because it conducted the sale of many publications as well as the sale of advice for a fee to individuals you are similar in terms of selling services for lenders' payments inurement private benefit you have failed to establish your structure and manner of operation will not result in inurement and or private benefit to x sec_1_501_c_3_-1 of the regulations x started you as her private company sets her own compensation is the only board member and as a result has unchecked control_over your operations and finances in fact you are similar to the organization in kj's fund raisers inc v commissioner in that you do not have checks and balances over your founders' compensation in this case the court ruled even with independent board members the presence of private benefit to the bar owner was far too evident also see the case of housing pioneers inc v commissioner above the court did not allow the organization's exemption regardless of its valid exempt_activities because it helped a for-profit business revrul_76_441 confirms the importance of an independent board in determining the presence of private interests and benefits you do not have an independent board your only board member is described as an owner and has sole control_over you therefore you failed to establish that you are not operated for your founders' private interests in accordance with sec_1_501_c_3_-1 of the regulations sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 only one governing member is compensated for the work they provide for you therefore your governing body does not comply with sec_501 that requires that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities because of your governing body directly benefits from your organization's activities therefore had you established that your operations satisfied the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 failure to establish qualification for recognition of exempt status an applicant is required to submit sufficient information during the application process for the service to conclude that the organization is in compliance before a ruling is issued see la verdad v commissioner and section dollar_figure of revproc_2012_9 above in many instances you did not provide explanations required for example you did not describe how you will apply for certification as a hud housing counseling agency even if you clearly intend to be one you did not provide any details or scripts of your foreclosure counseling citing that you have not performed any yet your business plan shows that you have provided service to many homeowners you also failed to provide any details about your fee-for-fee service to lenders which is an important factor in distinguishing you from a commercial entity exemption from federal_income_tax is not a right but rather a matter of legislative grace see new dynamics foundation above in addition an organization has the burden of providing sufficient substantive information regarding its activities and operations to establish entitlement to tax-exempt status see harding hospital inc v united_states above you failed to provide an adequate basis for us to determine that you are organized and operated exclusively for exempt purposes conclusion based on the facts and information provided you are not operated exclusively for exempt purposes because your activities are not exclusively charitable you serve a substantial non exempt_purpose and have failed to show you are not serving private interests resulting in inurement additionally you do not meet the requirements under sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
